Citation Nr: 1615325	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  08-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a laceration of the right index finger.

2.  Entitlement to an initial evaluation in excess of 20 percent for lumbar arthritis and muscle spasm (low back disability).


REPRESENTATION

Veteran represented by:	Mark J. Alves, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) with the Army Reserve from March 16, 1964, to July 28, 1964.  In addition, he had ACDUTRA with the Air National Guard from August 8, 1987, to August 22, 1987; July 15, 1988, to July 30, 1988; July 27, 1991, to August 11, 1991; and July 8, 1995, to July 22, 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In September 2010, the Board remanded the case for further development.  A review of the record reflects a negative response from MedCom for service treatment records.  The Veteran's personnel records and service treatment records dated August 1984 to December 1996 were obtained.  Further, an October 2010 letter was provided to the Veteran asking him to identify any VA or private treatment that he had received.  As of this date, no response has been provided.  The Veteran was provided VA examinations that addressed all areas of inquiry in March 2011, April 2011, September 2013, and April 2015.  The issue of entitlement to service connection for residuals of a laceration of the right index finger was readjudicated in a June 2015 Supplemental Statement of the Case.  Thus, the Board's September 2010 remand directives have been complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In a March 2012 rating decision, the Veteran was granted service connection for lumbar arthritis and muscle spasm with a 20 percent rating, and chronic left ankle sprain with Achilles tendonitis with a 10 percent rating.  The Veteran submitted a timely Notices of Disagreement (NOD) with the RO's March 2012 rating decision.  A Statement of the Case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  The RO issued a December 2014 SOC that addressed the left ankle sprain with Achilles tendonitis issue.  However, to date, no SOC has been furnished regarding the lumbar arthritis and muscle spasm issue.  Because the October 2012 NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a currently diagnosed laceration injury residual disability of the right index finger.


CONCLUSION OF LAW

The criteria for service connection for residuals of a laceration of the right index finger have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§  3.6, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Regarding the issue of service connection for residuals of a laceration of the right index finger currently on appeal, VA's notice requirements were satisfied by February 2006 and October 2010 letters.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, personnel records, and private treatment records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained. 

As mentioned above, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ sought to identify pertinent evidence not currently associated with the claims folder.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated actual knowledge of those elements.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)

In September 2010, the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his condition and treatment records, VA obtained additional service treatment records and personnel records, and provided the Veteran with VA examinations in March 2011, April 2011, September 2013, and April 2015, which involved in-person interviews and physical assessments of the Veteran.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall, 11 Vet. App. 268.  The examinations are adequate because the Veteran's medical history and symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that all relevant facts have been properly developed and all reasonable efforts have been made to obtain favorable evidence.

Service Connection - Residuals of a Laceration of the Right Index Finger

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Here, the Veteran states that he currently suffers from residuals of a laceration of the right index finger.  However, he reported in April 2015 that he suffered an in-service injury to his right middle finger, and did not mention injuring his right index finger.  See April 2015 VA Examination Report.  

STRs show that in August 1987, during a period of ACDUTRA, the Veteran lacerated his right index finger on military work detail running electrical wire.  A June 1988 medical examination report indicates, "stitches in finger - aft 87."  However, it was noted that his upper extremities were normal and no scars on the right index finger were noted.  Further, a June 1992 medical examination report shows that his upper extremities were normal and no scars on the right index finger were noted.  

There is no post-service evidence indicating a current diagnosis or ongoing treatment for a condition secondary to the Veteran's right index finger laceration in service.  As mentioned above, an October 2010 letter was provided to the Veteran asking him to identify any VA or private treatment that he had received, and as of this date, no response has been provided.

The Veteran was provided a VA examination in March 2011.  Range of motion of the right index finger was normal.  The right index finger was not deformed and did not exhibit ankylosis.  In addition, he did not have decreased strength for pushing, pulling, or twisting.  Further, there was no decreased dexterity for twisting, probing, writing, touching, or expression.  No right index finger condition was diagnosed.  In April 2015, the Veteran was provided another VA examination.  The examiner noted that the Veteran had scars on his right middle finger but not on his right index finger.

To the extent that the Veteran is currently contending that he injured his right middle finger in service instead of his right index finger, the STRs are not consistent with that account.  The STRs show that his right index finger was injured.  Further, prior to April 2015, the Veteran stated that he injured his right index finger and did not claim any in-service injury to his right middle finger.  See May 2010 Appellant's Brief; May 2010 Hearing Transcript.  Therefore, the Board finds that the Veteran's more recent report of an in-service right middle finger injury is not credible, as it is internally inconsistent with his STRs and with his contentions prior to the April 2015 VA examination.  

The evidence shows that the Veteran does not have a currently diagnosed laceration injury residual disability of the right index finger.  Without competent evidence of a diagnosed disability, the Veteran's claim for service connection cannot be granted.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a laceration of the right index finger is denied.


REMAND

As discussed in the introduction, the Veteran submitted an October 2012 NOD to the RO's March 2012 rating decision that granted service connection for low back disability and assigned an initial 20 percent evaluation.  To date, no SOC has been furnished for the issue of a higher initial rating for lumbar arthritis and muscle spasm presented in the rating decision.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding a higher initial rating for lumbar arthritis and muscle spasm.

This is required unless this matter is resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


